Citation Nr: 1536358	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for nephrolithiasis (kidney stones).

2.  Entitlement to an effective date earlier than October 1, 2006, for the assignment of a 10 percent rating for dyshidrotic eczema and dermatis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to September 2006.

These matters are before the Board on appeal from rating decisions dated in November 2012 and December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony at a July 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA claims file.  

The Board remanded the issues currently on appeal for further development in September 2014.  That development was completed, and the case has since been returned to the Board for appellate review.

In September 2014, the Board also dismissed the issues of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea and an initial rating in excess of 10 percent for dyshidrotic eczema and dermatitis.  Therefore, those issues are no longer on appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial rating in excess of 10 percent for nephrolithiasis (kidney stones) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a rating decision dated in July 2015, the AOJ granted an earlier effective date of October 1, 2006, for the assignment of a 10 percent rating for dyshidrotic eczema and dermatitis.  That award constituted the full benefit sought on appeal and is the earliest effective date allowable under the law.  

2.  There is no longer a case or controversy with respect to the claim for an earlier effective date for the assignment of a 10 percent rating for dyshidrotic eczema and dermatitis.


CONCLUSION OF LAW

The appeal for the issue of entitlement for an earlier effective date for the assignment of a 10 percent rating for dyshidrotic eczema and dermatitis is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101(d).

At the July 2014 hearing, the effective date then in effect for a 10 percent rating for dyshidrotic eczema and dermatitis was November 20, 2012.  For the period from October 1, 2006, to November 19, 2012, a noncompensable rating was in effect.  On appeal, the Veteran sought an earlier effective date of October 1, 2006, for the assignment of the 10 percent rating. 

In a rating decision dated in January 2015, the AOJ granted an effective date of October 1, 2006, for the assignment of a 10 percent rating for dyshidrotic eczema and dermatitis.  However, the RO included the earlier effective date issue in a July 2015 supplemental statement of the case (SSOC).  

The Board notes that the Veteran's last day of active service was September 30, 2006.  He has been granted service connection and a 10 percent evaluation for dyshidrotic eczema and dermatitis effective from October 1, 2006, which was first following his discharge from military service.  

The grant of an effective date of October 1, 2006, for the 10 percent rating was a full grant of the benefit sought on appeal with respect to this issue, as discussed above, as well as the earliest effective date permitted by law.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (for claims filed within one year after separation from service, effective date is day following separation from service).  As a result, there remains no allegation of a remaining error, either express or inferred, of fact or law.  As there is no case or controversy with respect to this issue, the appeal is dismissed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101(d).


ORDER

The appeal for an effective date earlier than October 1, 2006, for the assignment of a 10 percent rating for dyshidrotic eczema and dermatitis is dismissed.
 

REMAND

In September 2014, the Board remanded the case, in pertinent part, for a VA examination and medical opinion to ascertain the severity and manifestations of the Veteran's service-connected nephrolithiasis.  Although the Veteran was provided a VA examination in December 2014, there are aspects of the report that appear to be erroneous or incomplete.  For example, the report indicates that the Veteran does not now have nor has he ever had kidney, ureteral, or bladder calculi, and the remainder of section 4 is not completed.  However, the Veteran appears to have had calculi at least in the past, as he is service-connected for nephrolithiasis (the diseased condition associated with the presence of renal calculi). See Dorland's Illustrated Medical Dictionary at 1260 (31st ed. 2007).  Moreover, at section 5, both the "yes" and "no" boxes are checked with respect to whether the Veteran has a history of recurrent symptomatic urinary tract or kidney infections.  Thus, the December 2014 VA examination report is not adequate for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided post-service treatment for his nephrolithiasis, records of which may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected nephrolithiasis.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this, with a fully reasoned explanation for any such finding.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should indicate the frequency of attacks and whether the Veteran has infections, requires catheter drainage, or has kidney function impairment.  The examiner should note whether the Veteran requires diet therapy, drug, therapy, or invasive or noninvasive procedures more than two times per year.  He or she should further discuss whether the Veteran has renal dysfunction, as well as the frequency with which the Veteran experiences kidney, ureteral, or bladder calculi. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review. 

5.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


